UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6943


ANTHONY BUSSIE,

                  Petitioner - Appellant,

          v.

JUDGE KEENAN; JUDGE FLOYD; JUDGE HARRIS; JUDGE BRITT; JUDGE
BUMB,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:16-cv-00238-RAJ-RJK)


Submitted:   November 17, 2016              Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Bussie seeks to appeal the district court’s order

dismissing without prejudice his petition for a writ of mandamus

for failure to allege sufficient facts in support of his petition.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders.       28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b), Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because

the deficiencies identified by the district court may be remedied

by filing an amended petition, we conclude that the order Bussie

seeks    to    appeal   is   neither      a       final    order    nor   an    appealable

interlocutory or collateral order.                   See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).        Accordingly, we dismiss this appeal for lack of

jurisdiction      and     remand    the   case       to    the    district      court   with

instructions to allow Bussie to amend his petition.                             See Goode,

807 F.3d at 630.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and     argument        would    not    aid    the   decisional

process.

                                                                 DISMISSED AND REMANDED




                                              2